Case 2:05-cv-02301-ADS-ARL Document 616 Filed 12/20/18 Page 1 of 1 PageID #: 15847


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------X
  MHANY MANAGEMENT INC., et al.,

                            Plaintiffs,
                                                           JUDGMENT FOR
          - against -                                      ATTORNEYS= FEES AND COSTS
                                                           CV 05-2301 (ADS) (ARL)
  COUNTY OF NASSAU, et al.,

                             Defendants.
  -----------------------------------------------------X

          An Amended Order of Honorable Arlene R. Lindsay, United States Magistrate Judge,

  having been filed on December 13, 2018; awarding the Plaintiffs attorneys= fees and costs in the

  amount of $5,255,108.94, to be distributed in the manner described in the December 13, 2018

  Amended Order; and directing the Clerk of Court to enter judgment in the amount of

  $5,255,108.94, it is

          ORDERED AND ADJUDGED that Plaintiffs are awarded attorneys’ fees and cost

  against Defendants the Incorporated Village of Garden City and the Garden City Board of

  Trustees in the amount of $5,255,108.94, to be distributed in the manner described in the

  December 13, 2018 Amended Order.


  Dated: Central Islip, New York
         December 20, 2018



                                                                 DOUGLAS C. PALMER
                                                                 CLERK OF THE COURT

                                                           BY:   /S/ JAMES J. TORITTO
                                                                 DEPUTY CLERK
